Title: To James Madison from Hubbard Taylor, 10 December 1808
From: Taylor, Hubbard
To: Madison, James



Dear Sir
Clarke County 10th. Decr. 1808

Com’dore Richard Taylor, is the bearer of the votes of the Electors of this State.  They were unanimous; Genl. Walter lamented much at his not being able to attend.  His Vote was concurrent, with those properly given
I can assure you there is great uninimity in this State as to the Embargo, and the approbation of the measures of the Administration, and will readily support such measures as may be pded by Congress, to preserve our independance & just rights to Commertial priviledges.  And we had rather bear any inconveniences than submit to such arbitrary restrictions as the British & French wish to impose on us.
I have attended to your Land business, and at a future time shall be better able to give you some more satisfactory account of its value &c.
Mrs. Taylor joins in Respects to Mrs. Madison & yourself and I am with sincere esteem Yr obdt. Hble srt

H. Taylor

